*731ORDER
PER CURIAM.
Reynold E. Peoples appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. In his Rule 29.15 motion, Mr. Peoples sought to vacate his convictions for one count of assault in the second degree, section 565.060, RSMo 2000, and one count of armed criminal action, section 571.015, RSMo 2000, and consecutive sentences of seven years and life imprisonment, respectively. He claims that the motion court erred in denying his motion for post-conviction relief because his original counsel was ineffective in failing to file a motion for change of judge, pursuant to Rule 32.07. The judgment denying Mr. Peoples’ Rule 29.15 motion is affirmed. Rule 84.16(b)